Citation Nr: 0322403	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-24 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 60 percent for the veteran's post-operative bladder 
puncture residuals including vesicovaginal repair residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active duty from August 1990 to August 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, established service connection for post-operative 
bladder puncture residuals and hypertension and assigned 
noncompensable evaluations for those disabilities.  In July 
1995, the RO, in pertinent part, recharacterized the 
veteran's service-connected bladder disorder as 
post-operative bladder puncture residuals including 
vesicovaginal repair residuals and assigned a 40 percent 
evaluation for that disability under the provisions of 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7517.  In 
March 1996, the RO, in pertinent part, increased the 
evaluations for the veteran's post-operative bladder puncture 
residuals and hypertension from 40 to 60 percent and from 
noncompensable to 10 percent, respectively.  In August 1999, 
the Board remanded the veteran's claims to the RO for 
additional action.  The veteran is represented in this appeal 
by the American Legion.  

The Board observes that the veteran has appealed from the 
initial disability evaluations assigned for her 
service-connected post-operative bladder disability and 
hypertension.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial evaluation 
in excess of 60 percent for the veteran's post-operative 
bladder puncture residuals including vesicovaginal repair 
residuals and entitlement to an initial evaluation in excess 
of 10 percent for her hypertension.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues are 
styled.  

The issue of the veteran's entitlement to an initial 
disability evaluation in excess of 10 percent for her 
hypertension is the subject of the remand portion of this 
decision below.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim of entitlement to an initial evaluation in excess of 60 
percent for her post-operative bladder puncture residuals to 
the Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  




FINDINGS OF FACT

1.  The veteran's post-operative bladder disability has been 
shown to be predominately manifested by voiding dysfunction 
including incontinence and obstructed voiding.  

2.  The veteran's post-operative bladder disability 
necessitates the wearing of absorbent materials which must be 
changed more than four times a day and self-catheterization.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 60 percent for the veteran's post-operative bladder 
puncture residuals including vesicovaginal repair residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7517 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to an 
initial evaluation in excess of 60 percent for her 
post-operative bladder disability, the Board observes that 
the VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The veteran was afforded a VA examination 
for compensation purposes.  The examination report is of 
record.  A February 2003 VA letter to the veteran informed 
her of the evidence needed to support her claim; what actions 
she needed to undertake; and how the VA would assist her in 
developing her claim.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



I.  Historical Review

The veteran's service medical records indicate that she 
underwent a hysterectomy during which her bladder was 
punctured.  In July 1994, the RO established service 
connection for bladder puncture residuals and assigned a 
noncompensable evaluation for that disability.  

The report of a March 1995 VA examination for compensation 
purposes states that the veteran complained of urinary 
urgency; continuous urinary incontinence requiring the use of 
pads or an appliance; and occasional urinary tract 
infections.  She was diagnosed with vesico-vaginal repair 
residuals including urinary incontinence.  In July 1995, the 
RO recharacterized the veteran's bladder disability as 
post-operative bladder puncture residuals including 
vesicovaginal repair residuals and assigned a 40 percent 
evaluation for that disability under the provisions of 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7517.  

Clinical documentation from Emory University Hospital dated 
in September 1995 conveys that the veteran used approximately 
five pads a day due to urinary incontinence; experienced 
three episodes of cystitis over the preceding year; and was 
to be taught self-catheterization due to chronic urinary 
retention.  In March 1996, the RO increased the evaluation 
for the veteran's post-operative bladder disability from 40 
to 60 percent.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunction, infections, or a combination 
of these symptomatologies.  Where the applicable diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the described areas of dysfunction do 
not cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms 
assigned to that diagnosis.  38 C.F.R. § 4.115a (2002).  
Bladder injuries are to be evaluated as voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7517 (2002).  A bladder 
fistula is to be evaluated as either voiding dysfunction or a 
urinary tract infection, whichever is predominate.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7516 (2002).  

Voiding dysfunction is evaluated as either urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times a day warrants a 60 percent evaluation.  
Urinary frequency manifested by intervals between daytime 
voiding of less than one hour or awakening to void five or 
more times per night warrants a 40 percent evaluation.  
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, and decreased force of stream) manifested by 
post-void residuals greater than 150 cc.; markedly diminished 
peak flow rate on uroflowmetric study (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
and/or stricture disease requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  Urinary 
tract infections necessitating long-term drug therapy, one to 
two hospitalizations per year, and/or intermittent intensive 
management warrant a 10 percent evaluation.  A 30 percent 
evaluation requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than twice a 
year), and/or requiring continuous intensive management.  38 
C.F.R. § 4.115a (2002).  

VA clinical documentation dated in 2001 indicates that the 
veteran was issued catheters and pads for her bladder 
disability.  The treatment records do not indicate that the 
veteran was seen for urinary tract infections.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's post-operative bladder disability has been shown to 
be predominately manifested by voiding dysfunction.  The 
veteran's disability requires both the wearing of absorbent 
materials which must be changed more than four times a day 
and self-catheterization.  Such symptoms fall squarely within 
the criteria for a 60 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7517 
(2002).  The veteran is currently in receipt of a 60 percent 
evaluation, the maximum evaluation provided by Diagnostic 
Codes 7516 and 7517.  Therefore, the Board concludes that an 
initial evaluation in excess of 60 percent is not warranted.  

The accredited representative has advanced on appeal that 
service connection should be separately established for 
urinary tract infections.  The Board observes that the 
veteran's post-operative bladder disability encompasses 
urinary tract infections.  A separate evaluation may not be 
awarded under 38 C.F.R. §§ 4.115a, 4.115b (2002) for the 
veteran's urinary tract infections, if existent, as her 
disability is predominately manifested by voiding 
dysfunction.  


ORDER

An initial evaluation in excess of 60 percent for the 
veteran's post-operative bladder puncture residuals including 
vesicovaginal repair residuals is denied.  


REMAND

A determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the Regional Office (RO) for the following 
action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her hypertension including 
the names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Paul Douglass, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of her hypertension.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 10 percent for 
her hypertension.  If the benefit sought 
on appeal remains denied, the veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

